In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00314-CV

AMYN GILANI, Appellant                       §   On Appeal from the 48th District Court

V.                                           §   of Tarrant County (048-324371-21)

                                             §   March 10, 2022

THOMAS WAYNE RIGNEY AND                      §   Memorandum Opinion by Justice Walker
RIGNEY FINANCIAL SERVICES, LLC,
Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s September 29, 2021 order. The trial court’s

order is affirmed.

      It is further ordered that appellant Amyn Gilani shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Brian Walker
                                            Justice Brian Walker